Opinion issued December 2, 2004






             








 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01141-CR
____________

ALISHA NICOLE NELSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 989384




MEMORANDUM  OPINION

               Appellant, Alisha Nicole Nelson, pleaded guilty to possession of less than
one gram of cocaine with a plea bargain agreement.  Following the plea agreement,
the trial court sentenced appellant to three years’ deferred adjudication and a fine of
$500 on June 1, 2004.  No appeal was taken from that judgment.
               The State filed a motion to adjudicate guilt on September 15, 2004.  The
trial court did not adjudicate guilt, however.  Rather, on September 24, 2004, the
court amended the conditions of appellant’s community supervision to include
participation in the substance abuse felony punishment facility.  Appellant filed a
timely pro se notice of appeal from that order.
               No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               We therefore dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).